DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 1-4, 6-15, 21-24, 27-28 are pending
Claims 5, 16-20, 25-26 were cancelled
Claims 1, 21, 23 were amended
Claims 27-28 were added
Claims 1-4, 6-15, 21-24, 27-28 are rejected under 35 USC § 101


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-8-2016 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-4, 6-15, 21-24, 27-28] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-4, 6-15, 21-24, 27-28, the claims recite an abstract idea of creating, training and reconfiguring a cross engine for financial trading. 

-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a method for creating, training and reconfiguring a cross engine for financial trading. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “generate…a cross graph for each product to produce a plurality of cross graphs, each cross graph specifying a volume of the product available to sell to those market participants wanting the product by those market participants having the product“; ”generate… a set of permissible solutions, each permissible solution of the set of permissible solutions specifying an exact volume of product that may be either bought or sold by each market participant”; “provide the initial situation“; “verify that the set of recommended trades stored in the recommended trades database falls within the set of permissible solutions stored in the permissible solutions database“; “apply a positive reinforcement to selected recommended trades of the set of recommended trades in accordance with an optimization specification to produce a reinforced set of recommended trades“; “apply a negative reinforcement to a recommended trade if it is not within the set of permissible solutions and regenerate the initial crossing engine based on the reinforced set of recommended trades and the initial situation to obtain a revised crossing engine“; belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites creating, training and reconfiguring a cross engine for financial trading. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 1 recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured”; “a crossing engine generation component executed by the computer processor“; “a cross graph solving component executed by the computer processor, based at least in part on the plurality of cross graphs stored in the cross graph database“; “Methods, Systems And Apparatuses For Creating, Training and generate, by a crossing engine generation component executed by the computer processor, based at least in part on the initial situation and the set of permissible solutions stored in the permissible solutions database, an initial crossing engine, the initial crossing engine comprising a trained machine learning algorithm“; and “initial crossing engine“; amounting to mere instructions to implement an abstract idea on a 
Claim 1 recites: “receive an initial situation specifying at least a plurality of market participants, wherein each market participant is associated with at least one product that the market participant has or wants”; “store the plurality of cross graphs in a cross graph database“; “store the set of permissible solutions in a permissible solutions database“; and “receive, as output from the initial crossing engine and based on the initial situation, a set of recommended trades and store the set of recommended trades in a recommended trades database“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, and storing data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 1 recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured”; “a crossing engine generation component executed by the computer processor“; “a cross graph solving component executed by the computer processor, based at least in part on the plurality of cross graphs stored in the cross graph database“; “Methods, Systems And Apparatuses For Creating, Training and generate, by a crossing engine generation component executed by the computer processor, based at least in part on the initial situation and the set of permissible solutions stored in the permissible solutions database, an initial crossing engine, the initial crossing engine comprising a trained machine learning algorithm“; and “initial crossing engine“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claim 1 recites: “receive an initial situation specifying at least a plurality of market participants, wherein each market participant is associated with at least one product that the market participant has or wants”; “store the plurality of cross graphs in a cross graph database“; “store the set of permissible solutions in a permissible solutions database“; and “receive, as output from the initial crossing engine and based on the initial situation, a set of recommended trades and store the set of recommended trades in a recommended trades database“; amounting to additional insignificant extra Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Independent Claim 21 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 21 recites a method for creating, training and reconfiguring a cross engine for financial trading. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “generate… a cross graph for each product to produce a plurality of cross graphs, each cross graph specifying a volume of the product available to sell to those market participants wanting the product by those market participants having the product“; ”generate… a  subset of permissible solutions, each permissible solution an exact volume of product that may be either bought or sold by each market participant”; “provide the initial situation“; “verify that the set of recommended trades stored in the recommended trades database falls within the subset of permissible solutions stored in the permissible solutions database“; “apply a positive reinforcement to selected recommended trades of the set of recommended trades in accordance with an optimization specification to produce a reinforced set of recommended trades“; “apply a negative reinforcement to a recommended trade if it is not within the set of permissible solutions and regenerate the initial crossing engine based on the reinforced set of recommended trades and the initial situation to obtain a revised crossing engine“; belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites creating, training and reconfiguring a cross engine for financial trading. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 21 recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer subset of permissible solutions stored in the permissible solutions database, an initial crossing engine, the initial crossing engine comprising a trained machine learning algorithm“; and “initial crossing engine“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claim 21 recites: “receive an initial situation specifying at least a plurality of market participants, wherein each market participant is associated with at least one product that the market participant has or wants”; “store the plurality of cross graphs in a cross graph database“; “store the subset of permissible solutions in a permissible solutions database“; and “receive, as output from the initial crossing engine and based on the initial situation, a set of recommended trades and store the set of recommended trades in a recommended trades database“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, and storing data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 21 recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured”; “a crossing engine generation component executed by the computer processor“; “a cross graph solving component executed by the computer processor, based at least in part on the plurality of cross graphs stored in the cross graph database“; “generate, by a crossing engine generation component executed by the computer processor, based at least in part on the initial situation and the subset of permissible solutions stored in the permissible solutions database, an initial crossing engine, the initial crossing engine comprising a trained machine learning algorithm“; and “initial crossing engine“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
subset of permissible solutions in a permissible solutions database“; and “receive, as output from the initial crossing engine and based on the initial situation, a set of recommended trades and store the set of recommended trades in a recommended trades database“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, and storing data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-4, 6-15, and 22-23 dependent on claim 1 and claims 24, 27-28 dependent on claim 21 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 21 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.


Claim 2 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “wherein the initial situation specifies at least one trade constraint”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby the initial situation specifies at least one trade constraint without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 4 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “apply a constraint to the set of recommended trades to produce a constrained set of recommended trades”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading by applying a constraint to the set of recommended trades to produce a constrained set of recommended trades without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 13, by reciting “wherein the instructions stored in non-transitory computer memory, when executed by a computer processor, are further configured to: regenerate the initial crossing engine based on the constrained set of recommended trades and the initial situation”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 6 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “remove a constraint on the set of recommended trades to produce a less constrained set of recommended trades”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading by removing a constraint on the set of recommended trades to produce a less constrained set of recommended trades without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea 

Claim 7 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “wherein a cross graph comprises one or more nodes and one or more edges”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby a cross graph comprises one or more nodes and one or more edges without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 7, merely adds to the abstract idea of claims 1.  By reciting “wherein a node represents a market participant”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby a node represents a market participant without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 7, merely adds to the abstract idea of claims 1.  By reciting “wherein an edge connects a first market participant and a second market participant”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby an edge connects a first market participant and a second market participant without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Claim 10 dependent on claim 7, merely adds to the abstract idea of claims 1.  By reciting “wherein an edge represents a number of products that may be traded from a first market participant to a second market participant”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby an edge represents a number of products that may be traded from a first market participant to a second market participant without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 9, merely adds to the abstract idea of claims 1.  By reciting “wherein an edge comprises an edge weight”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby an edge comprises an edge weight without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 11, merely adds to the abstract idea of claims 1.  By reciting “wherein an edge weight is assigned based on output from a random number generator”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby an edge weight is assigned based on output from a random number generator without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 13 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “wherein a product comprises a security”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby a product comprises a security without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 14 dependent on claim 13, merely adds to the abstract idea of claims 1.  By reciting “wherein a product is identified by one of a CUSIP designation or a ISIN designation”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby a product is identified by one of a CUSIP designation or a ISIN designation without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing 

Claim 15 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 13, by reciting “wherein the instructions stored in non- transitory computer memory, when executed by a computer processor, are further configured to: deliver the set of recommended trades for rendering via a user interface”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 22 dependent on claim 1, merely adds to the abstract idea of claims 1.  By reciting “further comprising algorithmically generating the initial situation”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading by algorithmically generating the initial situation without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 23 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 13, by reciting “wherein the [[set]] subset of permissible solutions is algorithmically generated by the cross graph solving component executed by the computer processor”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 24 dependent on claim 21 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 24 recites “, further comprising inputting into the permissible solutions database a permissible solution that was not generated by the cross graphMethods, Systems And Apparatuses For Creating, Training and solving component”.  This claims amounts to no more than inputting into the permissible solutions database a permissible solution that was not generated by the cross graphMethods, Systems And Apparatuses For Creating, Training and solving component, which is a form of insignificant extra-solution activity specific to storing (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting 

Claim 27 dependent on claim 21, merely adds to the abstract idea of claims 21.  By reciting “wherein the subset of permissible solutions is not exhaustive of all permissible solutions”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby the subset of permissible solutions is not exhaustive of all permissible solutions without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 28 dependent on claim 21, merely adds to the abstract idea of claims 21.  By reciting “wherein the exact volume of product that may be either bought or sold by each market participant for each permissible solution in the subset of permissible solutions is generated by a random number generator”; it adds to the abstract idea of creating, training and reconfiguring a cross engine for financial trading whereby the exact volume of product that may be either bought or sold by each market participant for each permissible solution in the subset of permissible solutions is generated by a random number generator without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. (FP 7.37)

Claims 1-4, 6-15, 21-24, 27-28 are pending. Applicant amended claims 1, 21, 23 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 112:


The Examiner agrees and withdraws the 35 U.S.C § 112 rejection.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Step 2A Prong One: The Applicant argues that the claims are not drawn to an abstract idea since there contrary to the assertion in the Office Action, the claims are drawn to "generating a trained crossing engine," not "using an engine that is executed by a computer processor to generate trade recommendations".  In addition Applicant argues that there is no "fundamental economic practice" even remotely corresponding to "generating a trained crossing engine". 
The Examiner disagrees. The cross engine is trained for the purpose of financial trading. The concept of using the cross engine for financial trading is present not only in the title of the invention: “Methods, Systems and Apparatuses for Creating, Training and Reconfiguring a Cross Engine for Financial Trading”. It is also cited in the specification: trading of equities [0006]; the brief summary [0008]; optimal portfolios [0026]; desired trading volumes for various products [0034]. Finally it is also present in the claims themselves: “verify that the set of recommended trades stored in the recommended trades database falls within the set of permissible solutions stored in the permissible solutions database”;  “apply a positive reinforcement to selected recommended trades of the set of recommended trades in accordance with an optimization specification to produce a reinforced set of recommended trades”; “apply a negative reinforcement to a recommended trade if it is not within the set of permissible solutions and regenerate the initial crossing engine based on the reinforced set of recommended trades and the initial situation to obtain a revised crossing engine” Clearly the purpose of the invention regarding the training of a cross engine is for financial trading. As a result as listed in the 2A Prong One analysis claims 1 and 21 fall within one of the groupings of abstract ideas. Specifically they belong to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites creating, training and reconfiguring a cross engine for financial trading. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.  
Step 2A Prong Two and Step 2B: The Applicant argues that the claims are integrated into a practical application since they are directed to an improvement in the functioning of a computer. In order to further reinforce the eligibility of the claims, Applicant amended independent claims 1 and 21 by making the crossing engine generation aspect even more apparent. Specifically the Applicant amended claims 1 and 21 to include steps which provide positive and negative reinforcement based on specific criteria whereby the crossing engine is regenerated to obtain a revised crossing engine. As discussed in the specification [0045], this type of "reinforcement learning may be used to correct or further tune the crossing engine. The Applicant argues that the claims are "directed to a solution to a computer-functionality problem," in this case generating automated crossing tools to facilitate trading in illiquid, large, diverse and highly regulated markets. Accordingly, the claims recite a specific technological solution to an existing computer problem and are thus patent eligible. Furthermore the Applicant submits that the amended independent claims 1 and 21 provide significantly more than the alleged abstract idea and thus provide an inventive concept.
Examiner disagrees. Claims 1 and 21 recite: “executing computer readable instructions on at least one processor”, in addition to claim 10 that recites: “A computer implemented method for generating a trained crossing engine, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured”; “a crossing engine generation component executed by the computer processor“; “a cross graph solving component executed by the computer processor, based at least in part on the plurality of cross graphs stored in the cross graph database“; “Methods, Systems And Apparatuses For Creating, Training and generate, by a crossing engine generation component executed by the computer processor, based at least in part on the initial situation and the set of permissible solutions stored in the permissible solutions database, an initial crossing engine, the initial crossing engine comprising a trained machine learning algorithm“; and “initial crossing engine“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). In addition claims 1 and 21 recite: “receive an initial situation specifying at least a plurality of market participants, wherein each market participant is associated with at least one product that the market participant has or wants”; “store the plurality of cross graphs in a cross graph database“; “store the set of permissible solutions in a permissible solutions database“; and “receive, as output from the initial crossing engine and based on the initial situation, a set of recommended trades and store the set of recommended trades in a recommended trades database“; amounting Accordingly the claim as a whole does not integrate the abstract idea into a practical application, nor does it provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible and hence the claims remain rejected under 35 U.S.C. 101  

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-4, 6-15, 21-24, 27-28 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697